United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2859
                        ___________________________

                                  Kristina Huffman

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                Associated Management Ltd; James T. Kincannon

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                   ____________

                              Submitted: April 7, 2022
                               Filed: April 14, 2022
                                   [Unpublished]
                                  ____________

Before KELLY, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       In this action under the Fair Labor Standards Act, Kristina Huffman appeals
the district court’s1 orders denying her recusal motion and granting a reduced award

      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.
of attorney’s fees. We conclude that the district court did not abuse its discretion in
denying Huffman’s recusal motion. See Oden v. Shane Smith Enters., 27 F.4th 631,
633 (8th Cir. 2022) (reviewing denial of motion to recuse for abuse of discretion).
We also conclude that the district court properly determined the attorney’s fee award
in accordance with the lodestar approach. See Burton v. Nilkanth Pizza Inc., 20 F.4th
428, 431 (8th Cir. 2021) (reviewing award of attorney’s fees for abuse of discretion;
to determine reasonable attorney’s fees, court must calculate lodestar by multiplying
number of hours worked by prevailing hourly rate). Accordingly, we affirm. See 8th
Cir. R. 47B.
                       ______________________________




                                         -2-